Case: 20-50023      Document: 00515779131         Page: 1    Date Filed: 03/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                      March 12, 2021
                                  No. 20-50023
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Tony Edward Powell,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:95-CR-4-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Tony Edward Powell, federal prisoner # 61525-080, has appealed the
   denial of his motion for resentencing under the First Step Act of 2018, Pub.
   L. No. 115-391, 132 Stat. 5194. Powell contends that the district court
   misapplied United States v. Hegwood, 934 F.3d 414 (5th Cir.), cert. denied, 140


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50023      Document: 00515779131           Page: 2    Date Filed: 03/12/2021




                                     No. 20-50023


   S. Ct. 285 (2019), in that it believed erroneously that it could not consider the
   sentencing exposure that Powell or a similarly situated defendant would face
   if he were sentenced today.
          The record does not reflect that the district court’s ruling resulted
   from an erroneous interpretation of the First Step Act of 2018 or Hegwood.
   See United States v. Batiste, 980 F.3d 466, 478 (5th Cir. 2020). Rather, “it is
   more plausible . . . that the district court, having evaluated all pertinent
   factors, simply exercised its statutory discretion to deny the motion.” Id. No
   abuse of discretion has been shown. See id. The district court’s order is
   AFFIRMED.




                                          2